— Proceeding pursuant to CPLR article 78 to annul a determination of respondents, as trustees of the Incorporated Village of East Hampton, dated June 17, 1974, and made after a hearing, which dismissed him from his position as patrolman in the village police department, and for reinstatement, with back pay and privileges. Determination annulled, on the law, with costs, and respondents are directed to restore petitioner to his position as a police officer, with back pay from the date of his suspension on December 17, 1973, less interim earnings, if any. The action of respondents in proceeding against petitioner on charges based on an incident during the' time he was under a previous removal by respondents and was not a member of the village’s police department (see Matter of Brockman v Skidmore, 43 AD2d 572) was improper. Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.